Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	“platform” is not present in the instant specification.  Examiner interpreted it to be any surface [0077];
	“positioning system” is not present in the instant specification.  Examiner interpreted it to be a robotic arm [0066];
	“onto at least one of the platform” is not present in the instant specification.  Examiner interpreted it to be any surface or point [0091];
	“providing device” is not present in the instant specification.  Examiner interpreted it to be a nozzle [0047];
	“supply device” is not present in the instant specification.  Examiner interpreted it to be a hose [0070];
	“head” is not present in the instant specification.  It is unclear what part of Figs. 4 or 5 is the head;
	“dispensing port” is not present in the instant specification.  It is unclear if the “dispensing port” is the nozzle and if it is, then it’s unclear what the “providing device” would be;
	“a heater configured to heat the pre-pregged fiber strand within the extruder” is not present in the instant specification.  Instant specification does not describe heating the pre-pregged fiber strand inside an extruder.  The only mention of heating or curing the pre-pregged fiber is just after the point of extrusion with an ultraviolet light [0073];
	“a computer system including a processor operatively coupled to the providing device, the positioning system, and the extruder, the computer system configured to: store a location plan for the object, the location plan defining a plurality of paths for the extruder to follow when printing the object, a plurality of locations along the plurality of paths, and corresponding dispensing amounts for the plurality of locations; control, based on the stored location plan, movement of at least one of the positioning system and the platform such that the extruder moves to the plurality of locations along the plurality of paths; control, while the extruder moves to the plurality of locations along the plurality of paths, at least one of the extruder, the positioning system, and the platform to extrude the heated pre-pregged fiber strand through the dispensing port and onto at least one of the platform and the object, to form the object; and control, while the extruder moves to the plurality of locations along the plurality of paths, at least one of the extruder, the positioning system, and the platform to extrude the heated pre-pregged fiber strand at the plurality of locations and in the corresponding dispensing amounts for the plurality of locations identified by the location plan, to form the object” is not present in the instant specification;
	“wherein heating the pre-pregged fiber strand includes heating the pre-pregged fiber strand to a temperature at which the polymer becomes liquid” is not present in the instant specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-31 and 33-45 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by MARK et al. (US 2014/0291886 with provisional application No. 61/847,113 filed Jul.17.2013).
	Regarding claims 21-22, 27, 30, 31, 33-35, 38, 40-43, and 45, MARK et al. discloses a continuous-composite printing apparatus for manufacturing an object, comprising: 
	a platform (build platen 16-Fig.1) [0143];
	a positioning system (extrusion nozzle 10 and controller 20) (Fig.1; [0143]);
	a providing/supply device that provides a fiber strand (6) pre-pregged with polymer (4) (Fig.1);
	an extruder (10) connected to the positioning system via mount (Fig.1);
	a head/dispensing port (Figs. 1 and 8);
	a heater [0142]; 
	a computer system (controller 20- [0143]-[0146]) that deposits the continuous core reinforced filament in the desired location and direction; and
	a hardening device (lasers and/or radiation configured to harden the polymer) [0237].
	Regarding claim 23, MARK et al. discloses the positioning system includes robotic arm and gantry [0143].
	Regarding claims 24-25, MARK et al. discloses a feeder (42, 40-Fig.8) configured to feed the fiber to the nozzle (10-Fig.8, [0161]).
	Regarding claim 26, MARK et al. discloses a spool 38 storing the pre-pregged fiber strand (Fig.8).
	Regarding claims 28-29, MARK et al. discloses a heater configured to heat the thermoplastic [0142].
	Regarding claims 36-37, MARK et al. discloses cutting mechanism located between a feeding mechanism for the core material and the outlet of the nozzle [0133] or upstream from an outlet of the heated nozzle [0006], [0163], [0164].
	Regarding claim 44, MARK et al. discloses a guide tube (72-Figs. 10-11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MARK et al. (US 2014/0291886 with provisional application No. 61/847,113 filed Jul.17.2013) as applied to claims 21-31 and 33-45, and in further view of USUDA et al. (2010/0259770) and LABERGE-LEBEL et al. (2009/0101278).
	The teachings of MARK et al. are applied as described above for claims 21-31 and 33-45.
	Regarding claim 32, MARK et al. discloses hardening the polymer with a source 1616 after being discharged from nozzle (Fig.34) but is silent to the source 1616 or laser to be connected and moved with the nozzle.  However, USUDA  et al. discloses a printing method wherein an ultraviolet irradiation unit 90 is attached to a moving nozzle 41 [0063].  Aiming a hardening device at the path of composite material in forming three-dimensional objects in free space printing is known by LABERGE-LEBEL et al. [0012].  Therefore, it would have been obvious to one of ordinary skill in the art to have connected a laser source to a moving nozzle of MARK et al. as taught by USUDA et al. in forming a three-dimensional object in free space printing of MARK et al. since it is well known in the art such hardening in free space requires curing or hardening the polymer at discharge as taught by LABERGE-LEBEL et al.











Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
Applicant argues the MARK reference does not qualify as prior art.  Examiner respectfully disagrees.  MARK reference has a provisional application 61/847,113 filed on Jul.17.2013.  The entirety of the instant claims are not presented or supported by the written description in its provisional application dated 8/29/2012, for instance, “the computer system configured to: store a location plan for the object, the location plan defining a plurality of paths for the extruder to follow when printing the object, a plurality of locations along the plurality of paths, and corresponding dispensing amounts for the plurality of locations; control, based on the stored location plan, movement of at least one of the positioning system and the platform such that the extruder moves to the plurality of locations along the plurality of paths; control, while the extruder moves to the plurality of locations along the plurality of paths, at least one of the extruder, the positioning system, and the platform to extrude the heated pre-pregged fiber strand through the dispensing port and onto at least one of the platform and the object, to form the object; and control, while the extruder moves to the plurality of locations along the plurality of paths, at least one of the extruder, the positioning system, and the platform to extrude the heated pre-pregged fiber strand at the plurality of locations and in the corresponding dispensing amounts for the plurality of locations identified by the location plan, to form the object” is not supported in the provisional application.  Therefore, the instant claims are only entitled to a priority date of its non-provisional filing date of 8/24/2013 which is after MARK’s provisional reference date 7/17/2013.
Furthermore, the Ma dissertation was published by UMI in 2001 (see page 4) Auburn University ProQuest Dissertations publishing.  All dissertations are considered published when it is available from a database such as said ProQuest Dissertations.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742